Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 3/25/2022 is acknowledged, and has been entered. The 35 U.S.C. 101 rejections have been overcome, and have been withdrawn.
Subsequent to a communication between the Examiner and Applicant’s Representative, a Terminal Disclaimer was filed on 6/30/2022. This Terminal Disclaimer was approved, and the outstanding Double Patenting rejections are withdrawn.
Claims 16-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Shishido et al (US 2003/0219658) disclose [0049-0119] a method comprising: determining a parameter fingerprint of a performance parameter (size characteristics/CD) across a substrate (steps 805-814 in Fig. 11) the parameter fingerprint including information relating to uncertainty in the performance parameter ([0103-0107], step 813 in Fig. 11, and Fig. 16); determining a process window fingerprint of the performance parameter across the substrate, the process window being associated with an allowable range of the performance parameter ([0110], Fig. 16); and determining, using the parameter fingerprint and the process window fingerprint, a probability metric associated with a the probability of the performance parameter being outside an allowable range, using the parameter fingerprint and the process window fingerprint ([0104-0114], step 815 in Fig. 11, and  Fig 16. The ambiguity degree is associated with a probability of the performance parameter being outside an allowable range). The prior art does not anticipate or render obvious, alone or in combination, determining a probability of the performance parameter being outside an allowable range, in the combination required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        7/1/2022